FILED
ASHEVILLE, N.C.

THE UNITED STATES DISTRICT COURT JUN 11 2021
FOR THE WESTERN DISTRICT OF NORTH CAROLIN&S. District COURT
W. DIST. OF N.C.
No. 3:05 MC 344
In Re: Electronic Devices in Courthouses

THIS MATTER is before the Court on its own motion to establish and
revise a uniform policy regarding the possessing and carrying of laptop
computers; cell phones; smart phones; or other electronic devices in the
federal courthouses of the Western District of North Carolina, and to amend
Local Civil Rule 83.3 in accord therewith.

Members of the general public may NOT bring any electronic devices
into any federal courthouse, except that they may secure such devices in the
storage lock boxes provided in the lobby of each courthouse that is provided
for that purpose. All such electronic devices must first be screened by the
United States Marshal Service or a Court Security Officer. Anyone not
allowing their electronic device to be screened shall not be allowed to bring
such device into the courthouse.

Local Civil Rule 83.3(b)(1) is hereby amended to delete sub-part (9)
thereof. The other exceptions to this Rule and to this Order, as set out in
subparts (1) through (8) of said Rule remain in effect. Summoned jurors
(selected for service on a jury as well as jury pool members) may bring cell
phones/smart phones into the courthouse. Any cell phones/smart phones
brought into the courtroom must be turned off. This Order rescinds the Order
of this Court of July 3, 2019, 3:05 MC 344. The Court makes this change on
the finding that the more lenient rule as allowed by the July 3, 2019 Order
presents a security risk and has been abused.

The Clerk shall provide a copy of this Order to the United States
Marshal for the District and to the Court Security Officers in each of the
Courthouses for the District.

Adopted by the Board of Judges on May 26, 2021, and signed for the
Court this the _({ day of June 2021.

Ns A 1

Martin Reidinger_»
Chiéf United States & sic Judge

 

Case 3:05-mc-00344-GCM Document 4 Filed 06/11/21 Page 1 of 1
